UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6047



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAVINO BRAXTON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
90-135-K)


Submitted:   July 29, 2004                 Decided:   August 4, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Savino Braxton, Appellant Pro Se. Andrea L. Smith, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Savino Braxton seeks to appeal the district court’s

denial of his supplemental motion for a reduction of his sentence

pursuant to Rule 35(b) of the Federal Rules of Criminal Procedure.

We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

           Movants are accorded ten days after the entry of the

district court’s final judgment or order to note an appeal in

criminal cases.    Fed. R. App. P. 4(b)(1); United States v. Breit,

754 F.2d 526, 528 (4th Cir. 1985) (applying ten-day appeal period

to Rule 35 motion).   The district court’s order was entered on the

docket on November 10, 2003.      Under Houston v. Lack, 487 U.S. 266

(1988), the earliest date we may consider Braxton filed his notice

of appeal is December 14, 2003.        Because the notice of appeal was

filed within the excusable neglect period provided in Fed. R. App.

P. 4(b)(4), the district court ordered Braxton to show why his late

filing should be excused.      After reviewing Braxton’s response, the

district   court   concluded    that   Braxton   failed   to   demonstrate

excusable neglect or good cause and we find no abuse of that

discretion. Breit, 754 F.2d at 528 (providing standard of review).

           Because Braxton failed to timely file an appeal or obtain

an extension of the appeal period, we dismiss the appeal for lack

of jurisdiction.   We dispense with oral argument because the facts




                                  - 2 -
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                         DISMISSED




                              - 3 -